Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 25 April 2022. The amendments to the claims and specification have overcome the art rejection and the objection to the disclosure.
The terminal disclaimer filed on 25 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,947,448 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the obviousness-type double patent rejection is withdrawn.
Allowable Subject Matter
Claims 1-10 and 12-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
There is no teaching or suggestion in the cited art of record of the claimed process where the green body processed by the claimed process comprises a Y2O3 containing powder, alumina particles and (Y1-a-bGdaCeb)3Al5O12, where a is 0.01-0.3 and b is 0.0001-0.022. The deletion of the purity of the alumina is not new matter since pargraph [0030] in the specification teaches the alumina purity of 99.0 mass% or more is the preferred purity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/12/22